                                                                                            Exhibit
10.37

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This employment agreement (the “Agreement”) is made this 9th day of December
2003, (the “Effective Date”) by and between I.C. Isaacs & Company LP, a Delaware
limited partnership (“the Company”), and Peter Rizzo, (the “Executive”).
 
1.  Employment; Director; Board Observation Rights. The Company hereby employs
the executive as its Chief Executive Officer. The Executive will provide his
services hereunder principally at the Company’s offices in New York, New York
and will report to the Chairman of the Board of Directors of the Company’s
parent, I.C. Isaacs & Company, Inc. (“Isaacs”). In the event that Isaacs’ Board
of Directors (the “Board”) shall determine to appoint or nominate the Executive
to serve as a member of the Board, he agrees to serve as a member of the Board.
During the Term of this Agreement (as hereinafter defined), and until such time
as the Executive shall be appointed or elected to serve as a member of the
Board, the Executive shall receive written notice of each meeting of the Board
at least five business days prior to the date of each such meeting, and the
Executive shall be permitted to attend as an observer all meetings of the Board;
provided that in the case of telephonic meetings conducted in accordance with
the Bylaws and applicable law, the Executive only shall be entitled to receive
actual notice thereof not less than 24 hours prior to any such meeting, and the
Executive shall be given the opportunity to listen to such telephonic meetings.
The Executive shall be entitled to receive all written materials and other
information (including copies of meeting minutes) given to directors in
connection with such meetings at the same time such materials and information
are given to the directors. If Isaacs proposes to take any action by written
consent in lieu of a meeting of the Board, the Executive shall receive written
notice thereof prior to the effective date of such consent describing in
reasonable detail the nature and substance of such action.
 
2.  Term.This Agreement shall become effective on the Effective Date and shall
continue until December 31, 2006 (the “Initial Term”). This Agreement shall be
automatically extended for additional periods of one calendar year (each, a
“Renewal Term”) commencing with calendar year 2007 unless, on or before June 30
of the last calendar year of the Initial Term or the then current Renewal Term,
as the case may be, either party gives notice to the other of its or his
intention not to extend the Agreement beyond the end of the Initial Term or the
then current Renewal Term. The Initial Term and all Renewal Terms taken together
are hereinafter collectively referred to as the “Term.”
 
3.  Base Salary.The Executive’s base salary during the Term shall be paid in
accordance with the Company’s normal payroll practices at a rate of $500,000 per
annum (the “Base Salary”). The payment of the Executive’s base salary and all
other payments made and to be made to the Executive under this Agreement shall
be made net of all current and lawful withholdings and deductions, including
those for federal, state and local taxes. The Executive’s Base Salary during
each Renewal Term shall be 10% greater than the Base Salary that he shall have
received during the last year of the Initial Term or the immediately preceding
Renewal Term, as the case may be. The Executive may be considered for periodic
merit increases in base salary based on the business performance objectives of
the Company or other goals as determined by the Board or the Compensation
Committee thereof in its discretion.
 

NYC/124413.4


--------------------------------------------------------------------------------




4.  Incentive Compensation.In addition to his base salary, the Executive shall
be entitled to receive incentive compensation calculated and paid, as follows:
 
(a)  Initial Term and all Renewal Terms. The Executive shall be eligible to
receive the following bonuses with respect to calendar years 2004, 2005, 2006
and each Renewal Term:
 
(i)  In the event that the earnings before interest and taxes achieved by Isaacs
during any of such years shall be:
 
1) not less than 95% of, and not more than 110% of, the “EBIT Target” specified
by the Company for such year, the Company shall pay the Executive a bonus of
$105,000;
 
2) not less than 111% of, and not more than 130% of, the “EBIT Target” specified
by the Company for such year, the Company shall pay the Executive a bonus of
$140,000; or
 
3) more than 130% of the “EBIT Target” specified by the Company for such year,
the Company shall pay the Executive a bonus of $175,000;
 
(ii)  in the event that the increase in cash and cash equivalents reflected on
the consolidated statement of cash flows contained in Isaacs’ annual audited
financial statements for any of such years shall be:
 
1)  not less than 95% of, and not more than 110% of, the “Cash Flow Target”
specified by the Company for such year, the Company shall pay the Executive a
bonus of $84,000;
 
2)  not less than 111% of, and not more than 130% of, the “Cash Flow Target”
specified by the Company for such year, the Company shall pay the Executive a
bonus of $112,000; or
 
3)  more than 130% of the “Cash Flow Target” specified by the Company for such
year, the Company shall pay the Executive a bonus of $140,000; and
 
(iii)  in the event that the number of turns of the Company’s inventory during
any of such years shall be:
 
1)  not less than 95% of, and not more than 110% of, the “Inventory Turns
Target” specified by the Company for such year, the Company shall pay the
Executive a bonus of $21,000;
 
2) not less than 111% of, and not more than 130% of, the “Inventory Turns
Target” specified by the Company for such year, the Company shall pay the
Executive a bonus of $28,000; or
 
3) more than 130% of the “Inventory Turns Target” specified by the Company for
such year, the Company shall pay the Executive a bonus of $35,000.
 
(b)  Definitions. For purposes of this Agreement, the term:
 
(i)  “EBIT Target” shall mean the amount that the Company shall designate as the
earnings before interest and taxes that Isaacs must achieve in order for the
Executive to earn the bonus described in Sections 4 (a) (i) and 4 (b) (i) of
this Agreement;
 
(ii)  “Cash Flow Target” shall mean the amount that the Company shall designate
as the cash provided by operating activities that Isaacs must achieve in order
for the Executive to earn the bonus described in Sections 4 (a) (ii) and 4 (b)
(ii) of this Agreement; and
 
(iii)  “Inventory Turns Target” shall mean the number of turns of the Company’s
inventory that the Company must achieve, as designated by the Company, in order
for the Executive to earn the bonus described in Sections 4 (a) (iii) and 4 (b)
(iii) of this Agreement.
 
(c)  The EBIT Target, Cash Flow Target and Inventory Turns Target shall (i) not
be greater than any of the EBIT Targets, Cash Flow Targets and Inventory Turns
Targets applicable to any other senior executive of the Company; (ii) be
determined by the Compensation Committee of the Board after consultation with
the Executive; and (iii) be specified in writing by the Company not later than
February 28, 2004 with respect to calendar year 2004, and not more than 60 days
after the first day of each other year during the Initial Term and each Renewal
Term with respect to such year.
 
(d)  Determination of the achievement of:
 
(i)  the EBIT Target shall be made by adding the sum of the interest expense net
of interest income, and income tax expense (but not income tax benefit)
reflected on the consolidated statement of operations contained in Isaacs
Financial Statements for the year in question from the line item entitled Net
income” on such consolidated statement of operations;
 
(ii)  the Cash Flow Target shall be made by reference to the line item entitled
“cash provided by operating activities” reflected on the consolidated statement
of cash flows contained in the Isaacs Financial Statements for the year in
question; and
 
(iii)  the Inventory Turns Target shall be made by reference to the quotient
obtained by dividing:
 
1)  the cost of goods sold reflected on the consolidated statement of operations
contained in the Isaacs Financial Statements for the year in question by
 
2)  the quotient derived by dividing the sum of the beginning and ending
inventories for the year in question, as determined by reference to the notes to
the Isaacs Financial Statements for such year, by the number 2.
 
(e)  Each of the bonuses described in Sections 4(a) which shall be earned during
any calendar year or part thereof during the Term shall be paid not more than 10
days after the date upon which Isaacs’ Annual Report on Form 10-K for the year
in question shall be filed with the SEC.
 
(f)  Anything elsewhere contained in this Agreement to the contrary
notwithstanding, in the event that the aggregate amount of the incentive
compensation that the Executive shall receive pursuant to Sections 4(a) (i),
(ii) and (iii) hereof shall be less than $125,000, the Company shall pay the
difference between $125,000 and such aggregate amount to the Executive. Payment
of such amount shall be made in accordance with the provisions of Section 4(e)
of this Agreement.
 
5.  Stock Options.In addition to his base salary, and the incentive compensation
entitlements described in Section 4, the Executive also shall receive a
non-qualified stock option (the “Option”) to purchase 500,000 shares of Isaacs’
common stock, par value $.0001 per share (the “Common Stock”), pursuant to
Isaacs’ Amended and Restated Omnibus Stock Option Plan, as amended (the “Option
Plan”). The Option shall be granted under, and shall be subject to all of the
terms and conditions of, the Option Plan. Any unexercised portion of the Option
shall be exercisable, notwithstanding any contrary provision or requirement
contained in the Option Plan, for a period of five years commencing on the
Effective Date (the “Option Term”), provided that (i) the Executive shall have
been in the continuous employ of the Company during the Initial Term; and (ii)
the Executive’s employment shall not be terminated for “Cause” (as such term is
hereinafter defined) at any time during the Option Term. The Option shall be
exercisable at the price per share which must be applied to all non-qualified
stock options granted under the Option Plan on the Effective Date. The
Executive’s right to purchase Common Stock pursuant to the Option shall vest
ratably on the first, second and third anniversaries, of the Effective Date. The
Option shall further provide that, in the event that that the Executive’s
employment shall be terminated for any reason other than for “Cause” or as a
result of the Executive’s death, he (or his estate, as the case may be) shall be
entitled to exercise the Option, to the extent that it shall have vested on the
Termination Date (as such term is hereinafter defined), during the one year
period ending on the date immediately preceding the first anniversary of the
Termination Date or such shorter period as shall remain until the expiration
date of the Option.
 
6.  Benefits.During the Term, the Executive shall also be entitled to
participate in or receive benefits under all of the Company’s benefit plans,
programs, arrangements and practices, including pension, disability, and group
life, sickness, accident or health insurance programs, if any, as may be
established from time to time by the Company for the benefit of executive
employees serving in similar capacities with the Company (and/or its
affiliates), in accordance with the terms of such plans, as amended by the
Company from time to time; it being understood that there is no assurance with
respect to the establishment of such plans or, if established, the continuation
of such plans during the term of this Agreement.
 
7.  Vacation and Sick Leave.
 
(a)  The Executive shall be entitled to a total of four weeks of vacation each
year, such vacation to be in accordance with the terms of the Company’s
announced policy for executive employees, as in effect from time to time. The
Executive may take his vacation at such time or times as shall not interfere
with the performance of his duties under this Agreement.
 
(b)  The Executive shall be entitled to paid sick leave and holidays in
accordance with the Company’s announced policy for executive employees, as in
effect from time to time.
 
8.  Expenses. The Company shall reimburse the Executive for all reasonable
expenses incurred in connection with his duties on behalf of the Company,
(including, in the case of air travel in excess of 500 miles, business class
service, if offered and available on flights to the destination in question, and
first class service if business class is not so offered and/or available)
provided that the Executive shall keep, and present to the Company, records and
receipts relating to reimbursable expenses incurred by him. Such records and
receipts shall be maintained and presented in a format, and with such
regularity, as the Company reasonably may require in order to substantiate the
Company’s right to claim income tax deductions for such expenses. Without
limiting the generality of the foregoing, the Executive shall be entitled to
reimbursement for any business-related travel, business-related entertainment,
and other costs and expenses reasonably incident to the performance of his
duties on behalf of the company.
 
9.  Termination of Employment for Cause.Notwithstanding the provisions of
Section 2 of this Agreement, the Executive’s employment (and all of his rights
and benefits under this Agreement) shall terminate immediately and without
further notice upon the happening of any one or more of the following events
(each of which individually, and all of which collectively, shall be hereinafter
referred to as “Cause”):
 
(a)  The Executive has been or is guilty of (i) a criminal offense involving
moral turpitude, (ii) criminal or dishonest conduct pertaining to the business
or affairs of the Company (including, without limitation, fraud and
misappropriation), (iii) any act or omission the intended or likely consequence
of which is material injury to the Company’s business, property or reputation
(iv) gross negligence or willful misconduct, the likely consequence of which is
material injury to the Company’s business.
 
(b)  The Executive persists, for a period of 15 days after receipt of written
notice from the Company, in willful breach in the performance of his duties
under this Agreement;
 
(c)  The Executive’s death; or
 
(d)  The Executive’s resignation for any reason other than as a result of a
Change of Control (as hereinafter defined).
 
Upon a termination of the Executive’s employment for Cause, the Company shall
pay the Executive his base salary through the effective date of the termination
of his employment (the “Termination Date”), and the Executive shall immediately
thereafter forfeit all rights and benefits he otherwise would have been entitled
to receive under this Agreement, including but not limited to any right to (i)
receive compensation and incentive compensation pursuant to Sections 3 and 4 of
this Agreement, except to the extent that such benefits shall have vested and
continue after the termination of the Executive’s employment under the terms of
the applicable benefit plans and programs; and (ii) exercise any then
unexercised portion of the Option. The Company and the Executive thereafter
shall have no further obligations under this Agreement except as otherwise
provided in this Section and in Section 12 of this Agreement.
 
10.  Termination of Employment by the Company Without Cause. Notwithstanding the
provisions of Section 2 of this Agreement, the Company may elect (a) not to
renew this Agreement at the End of the Initial Term or any Renewal Term; or (b)
to terminate the Executive’s employment as provided under this Agreement, at any
time, for reasons other than for Cause by notifying the Executive in writing of
such termination. If the Executive’s employment is terminated pursuant to this
Section 10, the Company shall pay to the Executive, in accordance with the
normal payroll practices of the Company, an amount equal to 1) the Executive’s
Base Salary for a period of 12 months commencing on the Termination Date; and 2)
a pro-rata portion of any incentive compensation that otherwise would have
become due and payable to the Executive pursuant to the provisions of Section
4(a) hereof, subject, to the extent applicable, to the provisions of Section
4(f) hereof, if the Executive’s employment had not been terminated prior to the
then current year of the Initial Term or the then current Renewal Term (the
“Pro-Rata Bonus”), as the case may be. Such Pro-Rata Bonus shall be calculated
by multiplying the total amount of the incentive compensation payable pursuant
to Section 4(a) and, if applicable, Section 4(f) hereof, for the year in
question by a fraction, the numerator of which shall be the number of days that
shall have elapsed between the beginning of such year and the date of
termination of this Agreement, and the denominator of which shall be 360. In
addition to the foregoing payments, the Executive’s participation in all of the
Company’s benefit plans, programs, arrangements and practices, including all
disability, medical, life insurance and similar programs, but excluding the
Option Plan and any pension, 401-K or similar retirement income or profit
sharing plans, shall continue during such 12 month period. The termination of
the Executive’s employment by the Company as a result of his continuous and
uninterrupted inability to perform his duties and responsibilities under this
Agreement, on behalf of the Company for a period of not less than180 days from
the first day of such inability to perform his duties shall be considered to be
a termination without cause hereunder.
 
11.  Change of Control.
 
(a)  Anything elsewhere contained in this Agreement to the contrary
notwithstanding, if Executive’s employment is terminated:
 
(i)  other than for Cause by the Company within 90 days prior to a “Change of
Control” (as defined herein), or
 
(ii)  other than for Cause by the Company (or its successor corporation) at any
time after a Change of Control, or
 
(iii)  as a result of Executive’s resignation within 60 days following a Change
of Control (in which case, the effective date of such resignation shall be
deemed to be the “Termination Date”),
 
Executive shall receive, in lieu of any payments that he might otherwise be
entitled to receive pursuant to Section 10 of this Agreement, an amount equal to
1) the Executive’s Base Salary for a period of 12 months commencing on the
Termination Date; and 2) the Pro Rata Bonus payable with regard to the year
during which the Termination Date occurs. All of such payments shall be made in
accordance with the normal payroll practices of the Company then in effect.
 
(b)  For purposes of this Agreement, a “Change of Control” shall occur if:
 
(i)  any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than François Girbaud,
Marithé Bachellerie and/or any Person directly or indirectly controlled by
either or both of them, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under said Act), directly or indirectly, of securities of Isaacs
representing 50% or more of the total voting power represented by Isaacs’ then
outstanding voting securities;
 
(ii)  any merger or consolidation of Isaacs with any other Person that has been
approved by the stockholders of Isaacs, other than a merger or consolidation
which would result in the voting securities of Isaacs outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving Person) more than fifty
percent (50%) of the total voting power represented by the voting securities of
Isaacs or such surviving Person outstanding immediately after such merger or
consolidation, or the stockholders of Isaacs approve a plan of complete
liquidation of Isaacs; or
 
(iii)  any sale, merger, dissolution or other disposition of the Company; or
 
(iv)  any sale or other disposition, in one transaction or a series of related
transactions, of all or substantially all the Company’s assets; or
 
(v)  a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either 1) are
directors of Isaacs as of the Effective Date, or 2) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination. For purposes
of the preceding, individuals who are elected pursuant to clause 2) also shall
be considered Incumbent Directors.
 
12.  Confidential Information.The Executive agrees that, during the term of his
employment with the Company, and for a period of one year after the termination
of his employment for any reason whatsoever (including the non-renewal of this
agreement by either party), he shall not disclose to any person or use the same
in any way, other than in the discharge of his duties under this Agreement in
connection with the business of the Company, any trade secrets or confidential
or proprietary information of the Company, including, without limitation, any
information or knowledge relating to (i) the business, operations or internal
structure of the Company, (ii) the clients (or customers) or potential clients
(or potential customers) of the Company, (iii) any method and/or procedure (such
as records, programs, systems, correspondence, or other documents), relating or
pertaining to projects developed by the Company or contemplated to be developed
by the Company, or (iv) the Company’s business, which information or knowledge
the Executive shall have obtained during the term of this Agreement, and which
is otherwise of a secret or confidential nature. Further, upon leaving the
employ of the Company for any reason whatsoever, the Executive shall not take
with her, without prior written consent of the Company, any documents, forms or
other reproductions of any data or any information relating to or pertaining to
the Company, any clients (or customers) or potential clients (or potential
customers) of the Company, or any other confidential information or trade
secrets and will promptly return any such materials already in his possession to
the Company. The provisions of this Section 12 shall survive the termination of
this Agreement.
 
13.  Miscellaneous.
 
(a)  Notices.Any notice, demand, claim, or consent or other communication to be
given hereunder (“Notice”) shall be given in writing and shall be sent by
overnight delivery service, such as Federal Express or Airborne, and addressed,
in the case of the Company, to its principal office in New York, New York, or in
the case of the Executive, to the last address that the Executive has given to
the Company.
 
(b)  Benefit; Non-Assignment.This Agreement shall be binding upon and inure to
the benefit of, the parties, their successors, assigns, personal
representatives, distributes, heirs and legatees. Neither party shall have the
right to assign this Agreement, or to delegate its or his respective obligations
hereunder, except that the Company may assign this Agreement and all of its
rights hereunder to any parent or the Company, any wholly owned subsidiary of
such parent or to any successor in interest to the Company.
 
(c)  Governing Law.This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to the principles of conflicts of law thereof.
 
(d)  Resolution of Disputes.Any dispute regarding any aspect of this Agreement
or any act which allegedly has or would violate any provision of this Agreement
will be submitted to binding arbitration. Such arbitration shall be conducted
before a single arbitrator sitting in New York, New York, in accordance with the
rules of the American Arbitration Association then in effect. Each party will be
entitled to limited discovery, to consist of a maximum of three depositions
(maximum two hours each), document discovery and 25 written interrogatories per
party, which will be completed within 120 days following the selection of the
arbitrator. Judgment may be entered on the award of the arbitrator in any court
having competent jurisdiction. In any such proceeding, the prevailing party
shall be entitled to recover its legal fees and expenses from the losing party.
 
(e)  Headings.The headings used in this Agreement are solely for convenience of
reference and will not be deemed to limit, characterize, or in any way affect
any provision of this Agreement, and all provisions of this Agreement will be
enforced and construed as if no heading had been used.
 
(f)  Merger; Modification; Amendment. This Agreement (i) represents the complete
terms of the parties’ agreement regarding the subject matter set forth herein;
(ii) supersedes any and all prior oral or written agreements and/or
understandings between and among the parties with respect to the subject matter
hereof; and (iii) may not be amended or modified except in a writing signed by
both parties. There are no representations, inducements or promises not set
forth herein on which either party has relied or may rely.
 
(g)  Execution in Counterparts.This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall be deemed to be one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first hereinabove written.
 
I.C. ISAACS & COMPANY L.P.
 
By: I.C. ISAACS & COMPANY, INC.
 


By:  /s/ Robert J Conologue       
Name: Robert J Conologue       
Title: GVP       




                                                             /s/ Peter J Rizzo
                                        Peter Rizzo
 


Guaranty of Payment and Performance


The undersigned hereby guaranties the payment of all sums, and the performance
of all obligations, that that shall become due and owing by I.C. Isaacs &
Company LP to Peter Rizzo pursuant to the foregoing agreement.
 
I.C. ISAACS & COMPANY, INC.
 


By: 
 
                                     /s/ Robert J Conologue
                                    Robert J Conologue
 
  [ ]

